NEMO ENDORSED

Tr] thetIS Dist, Courts —_Aug26, 2020
For Dat. Cautol SDNY

 

 

 

 

 

__ TISA ve Sam Case ® 98 Cr 1023_ (LR is)

 

 

 

 

 

“Defke Pra Se Motion! for_E sto ppel_A: Ansty
__ Govt. From_Usin On adallenck prossed Indictment

fans Deft Oa alternative, Ta Give 1 Deft His

tlanal_{ Right To Prove Lis Inn alten Ce,

 

 

 

 

 

Although the abs IE Cr (022 (Las)
LrAas nolpressed for Det iin May 20) 19, the C Govt

conti, ues te Use it against him OS if he. Were Canvictedl

cf oll alte ons_set frthe in Indictment. “This act be Govt
LS in Vict —Deft's Rights Che sc att Amen Lael else),

Lis_neavin ng Yas_thon Court Es | |
ee aan ete -ilegal ako or anistenduct |

nati tive, “thee Ca. t
ae the De De te prachve hie So

 

 

 

 

 

 

 

 

 

 

—Costuti onal igh ic “innotlent

—__obirions | \y, th ratagh fm py a, “pied to

The grosnds for. such’ Sneath OU. ane enelained- beloog
a Fe

 
Case 1:98-cr-01023-LAK Document 2161 Filed 10/30/20 Page 2 of 2

Memorandum Endorsement United States v Salim, 98-cr-1023 (LAK)

Defendant raises two issues, viz. that (1) the “nollied” indictment improperly was
used by BOP to renew special administrative measures., and (2) the allegations underlying that
indictment were used by an AUSA to respond to a defendant's motion.

1. Defendant must “exhaust his administrative remedies under the Bureau of
Prisons Administrative Remedy Program with regard to whatever special administrative measures
are imposed upon him.” United States v. Yousef, 327 F.3d 56, 165 (2d Cir. 2003) (abrogated on other
grounds). In particular, the Second Circuit explained that courts “lack jurisdiction to consider [a
defendant's] claim that [allegedly prejudicial] materials have been used to justify the Bureau of
Prisons' imposition of special administrative measures against him’ unless he has exhausted his
administrative remedies against the Bureau of Prisons.” /d. at 173. Defendant does not claim to have
done so.

2. Defendant takes issue with a July 6, 2020 response by the United States
Attorney’s office in another unspecified defendant’s motion in an unspecified case which the
government referred to the “nollied” indictment in a manner that defendant contends was
defamatory of him and/or violated his dignity.

It is impossible from the information defendant provides to understand what
he is complaining about. In any case, however, it is difficult to imagine any merit to the complaint
because a nolle does not operate as an acquittal, and does not render the underlying allegations
untrue. See, e.g. , United States v. Martinez, 844 F. Supp. 975, 981 (S.D.N.Y. 1994). For example,
facts underling a “nollied” indictment can bear on a court or jury's decision. See United States v.
Sperling, 530 F. Supp. 672 (S.D.N.Y.), aff'd, 692 F.2d 223 (2d Cir. 1982) (crimes alleged in nolle
indictment can serve as predicate offense of conviction for engaging in a continuing criminal
enterprise); United States v. Scott, 684 F. App'x 20, 21 (2d Cir. 2017) (court can consider the facts
underlying a nolle indictment when sentencing for a separate offense). Accordingly, a nolle would
not render a reference to the underlying facts or allegations defamatory.

3, The Court has considered defendant’s other contentions and concluded that
they are unpersuasive.

Defendant’s “pro se motion for estoppel against Govt.” and other relief [D1 2160] is

bn Mf

Lewis A. Kagan
United States District Judge

denied.
SO ORDERED.

Dated: October 30, 2020
